EXHIBIT 99.1 AVX Corporation Announces Preliminary First Quarter Results GREENVILLE, S.C. (BUSINESS WIRE) – July 28, 2010 AVX Corporation (NYSE:AVX) AVX today reported preliminary unaudited results for the first quarter ended June 30, 2010. Highlights: · Revenue for the June 2010 quarter of $396.5 million increased 8% from the previous quarter and increased 36% from the first quarter of last year. · Gross Profit margin improved for the eighth consecutive quarter to 26% in the current quarter compared to 23% in the previous quarter and 19% in the same quarter last year. · Net income of $52.3 million, or $0.31 per share, for the June 2010 quarter. · Dividends of $7.7 million, or at a $0.18 per share annual rate, were paid during the first quarter of fiscal 2011. Chief Executive Officer and President, John Gilbertson, stated, “We are pleased to report first quarter results that reflect sequential improvement over the previous quarter in both revenue and margins as we successfully leveraged the higher volumes with productivity improvements.We are encouraged by the overall outlook for the electronic component industry as end user demand for electronic products continued to increase as evidenced by the strong bookings we recorded during the quarter. ” For the quarter ended June 30, 2010, net sales increased sequentially over the previous quarter by $29.1 million, or 8%, to $396.5 million. Gross profit as a percent of sales improved over both the previous quarter and the same quarter last year to 26%.Net income for the quarter was $52.3 million, or $0.31 per diluted share, compared to net income of $46.5 million, or $0.27 per diluted share in the previous quarter and net income of $24.3 million, or $0.14 per diluted share in the first quarter of the prior fiscal year. Chief Financial Officer, Kurt Cummings, stated, “We have continued to generate positive operating cash flows.The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $938.1 million and no debt at June 30, 2010. During the quarter, the Company paid $7.7 million of dividends to stockholders and spent $1 million to repurchase shares of AVX stock on the open market which are held as treasury stock.” AVX, headquartered in Greenville, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended June 30, Net sales $ $ Cost of sales Restructuring charges - Gross profit Selling, general & admin. expense Restructuring charges - Profit from operations Other income Income before income taxes Provision for taxes Net income $ $ Basic income per share $ $ Diluted income per share $ $ Weighted average common shares outstanding: Basic Diluted AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, June 30, Assets Cash and cash equivalents $ $ Short-term investments in securities Available-for-sale securities Accounts receivable, net Inventories Other current assets Total current assets Long-term investments in securities Long-term available-for-sale securities Property, plant and equipment, net Goodwill and other intangibles Other assets
